Title: To Alexander Hamilton from William Short, 8 July 1791
From: Short, William
To: Hamilton, Alexander



Paris July 8. 1791.
Sir

In my last of the 19th. of June I mentioned to you a difficulty which had arisen between the French & American bankers at Amsterdam relative to the payment of the million of florins ordered by your letter of the 13th. of April. I have now the satisfaction to inform you that it is removed & that the payment is probably completed agreeably to the basis proposed by our bankers viz. at the rate of exchange existing at Paris before the sudden rise at Amsterdam. This was 44½—a rate much more advantageous for the U. S. than that at which the payment was made last fall. I was glad that the French ministry came to these terms as well because I was sure it was all the U. S. could have any shadow of right to claim, since it was the proposition of our own bankers as because it spared the disagreeable circumstance of appearing difficult with so just, & patient a creditor as France has been.
I had the pleasure of recieving yesterday Sir, your letter of the 9th of May & am rendered extremely happy by finding that you continue to be satisfied with the course I have pursued in the business confided to me. My late letters will have given you further information with respect to the rising credit of the U. S. & the additional resources which might probably be made use of for exonerating them from their debt to France. I shall add nothing on the subject at present except that the opportunities formerly mentioned continue equally promising.
I have made no direct application for a loan at Genoa & have recieved as yet no direct answer or information with respect to the subject from the minister of Genoa. Still he seems persuaded that a loan might be made there & expects greater lights from his friends to whom he has written & who are the most powerful & richest people of the Republic—the first loan being made would remove all other difficulties. I think it probable they have written to the Genoese consul lately sent to America, for particular information with respect to our situation, government & present resources. Their perfect ignorance of us is certainly the greatest obstacle we should meet with. It is for that reason Sir that I cannot help repeating to you how essential it is that constant, if possible, weekly details should be sent here of the progress of the U. S. in whatever concerns their revenue, commerce, manufactures or agriculture—such things being frequently presented to the public eye would make them acquainted with the U. S. & what is much to be desired make them forget their distance.
I have not yet proposed the loan authorized by your letter of the 13th. of April, because not knowing when your disposition of it would arrive I supposed a short delay could not be disadvantageous, & also because our bankers holding out the idea that by it the rate of interest might possibly be reduced, I could not think myself authorized to neglect such an idea although I did not consider it absolutely to be relied on. This was fully developed in my letters by M. de Ternant. I am now waiting for their explicit answer to my enquiries contained in my letter to them of the 24th. of June, & of which I inclose you a copy. I may now expect this answer daily which will decide what steps I shall take.
Mr. Morris has just returned here from London. He tells me he expects daily an answer from his friends in the low countries to his enquiries made at my request whether they would engage to obtain a loan for the U. S. at 4½ p. cent interest. He seems now to think that they will insist on 5. p cent but adds that he can say nothing certain. As soon as I recieve the information expected from these two places I shall communicate it, & in the mean time shall proceed according as circumstances may dictate relative to the loan.
If I were acquainted with the proportion which you intend for this country I should find it advisable perhaps to open the loan on the condition of recieving that part payable in assignats or such of the French effects as the ministry should be willing to accept. Such a measure could not fail to facilitate a loan whether opened at Amsterdam, Antwerp or Genoa. It is understood that the bonds of the U. S. given in such a loan should be calculated agreeably to the present advantageous rate of exchange on Paris.

In my researches on the subject of American loans I shall not lose sight of London particularly as I find that you contemplate a credit there as promissory of good consequences.
I shall take measures for having the additional payment of f500,000 made as speedily & as advantageously as possible for the U. S.
I beg you to be persuaded of the sentiments with which I have the honor to be   Sir,   Your most obedient servant
W: Short
The Honble.Alexander Hamilton, Secretary of the Treasury, Philadelphia.

